Exhibit 10.7

CHENIERE MARKETING, INC.

700 Milam, Suite 800

Houston, Texas 77002

October 23, 2007

Sabine Pass LNG, L.P.

700 Milam, Suite 800

Houston, Texas 77002

Attn: Keith Little

 

Re: Cooperative Endeavor Agreement & Payment in Lieu of Tax Agreement with
eleven

   Cameron Parish taxing authorities (collectively the “CEA Tax Agreements”)

Gentlemen:

This letter agreement when executed on behalf of Sabine Pass LNG, L.P. (“Sabine
Pass”) will confirm the agreement between Sabine Pass and Cheniere Marketing,
Inc. (“Cheniere Marketing”) concerning the entitlement of Sabine Pass to
advances, under the terms of that certain Amended and Restated LNG Terminal Use
Agreement (“Amended TUA”) between Sabine Pass and Cheniere Marketing, dated
November 9, 2006, for any and all amounts payable by Sabine Pass under the
captioned CEA Tax Agreements, all as set forth in more detail below.

1.  At the time of the execution of the Amended TUA, the CEA Tax Agreements were
under negotiation. Section 4.2 of the Amended TUA provides that the defined term
“SABINE Taxes” includes the “early payment of SABINE Taxes”, which tax payments
are recoverable by Sabine Pass under the terms of that Section.

2.  The CEA Tax Agreements proposed to be executed by Sabine Pass contemplate
the payment of up to an aggregate of approximately $2.5 million per year of
current ad valorem tax payments for a term of ten (10) years, and the recovery
of a substantially similar amount by Sabine Pass in the form of allowed ad
valorem tax credits against future Sabine Pass ad valorem taxes over a ten year
period starting in 2019.

3.  Both of the “Other Customers” of the Sabine Pass terminal have, for the
moment, despite having been provided written notice as of July 20, 2007,
declined to participate in the funding of the current ad valorem tax payments.



--------------------------------------------------------------------------------

4.  The approvals of the governing boards of both Sabine Pass and Cheniere
Energy Partners, L.P. authorizing Sabine Pass to enter into the CEA Tax
Agreements were conditioned on the commitment of Cheniere Energy, Inc. (and/or
Cheniere Marketing) to fund the payment obligations under the CEA Tax
Agreements.

5.  To induce Sabine Pass to enter into and be bound by the CEA Tax Agreements,
Cheniere Marketing agrees to advance to Sabine Pass any and all ad valorem tax
amounts payable by Sabine Pass under the CEA Tax Agreements, commencing with the
first payment expected to occur in October or November, 2007. Such entitlement
to advances shall be proportionately reduced if any of the “Other Customers”
commence reimbursing Sabine Pass for any portion of the ad valorem tax amounts
due and payable under the CEA Tax Agreements. For the avoidance of doubt, the
parties hereto agree that advances payable by Cheniere Marketing under this
letter agreement are deemed to be “SABINE Taxes” for purposes of Section 4.2 of
the Amended TUA. Further, any and all ad valorem tax credits received by Sabine
Pass against its future ad valorem taxes over the ten year period starting in
2019, shall be allocated to Cheniere Marketing and the Other Customers to the
extent they participated in the advancement of the ad valorem taxes to Sabine
Pass. For avoidance of doubt, should Cheniere Marketing be the sole participant
in the advancement of the ad valorem taxes to Sabine Pass, it shall receive 100%
of the future ad valorem tax credits.

If the foregoing reflects our agreement, kindly execute a counterpart of this
letter agreement in the space provided below and return such signed counterpart
to the undersigned whereupon this letter agreement shall be deemed effective as
of the date provided above.

 

        Very truly yours,         Cheniere Marketing, Inc.                 By:  
/s/ Keith M. Meyer AGREED & ACCEPTED     Sabine Pass LNG, L.P.     By:  

Sabine Pass LNG-GP, Inc.,

General Partner

        By:   /s/ Keith Little        